DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US PGPub 2017/0263516) in view of Otremba (US PGPub 2010/0078783) and Oliver (US PGPub 2005/0280125).
Regarding claim 1, Ishimaru discloses in Figs. 1-4 a first terminal (107, para. [0049]) and a second terminal (101, para. [0046]) respectively adapted for connecting to an external 
Ishimaru appears not to explicitly disclose that the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer electrically connected to at least one of the first electrode, the second electrode and the third electrode of the transistor, and a first encapsulant encapsulating the transistor and the patterned circuit layer and exposing a part of the patterned circuit layer; wherein the control device electrically connects to the third electrode via the exposed part of the patterned circuit layer.
Otremba discloses in Fig. 3J, a power MOSFET (10, para. [0031]) with top and bottom electrodes (11, 12 & 15, para. [0031]:  drain, source, and gate) and comprising a patterned circuit layer (e.g. 21, 39, 40 & 48; para. [0030], [0039-0040] & [0047]) with an encapsulant (32 & 44, para. [0034] & [0045]:  epoxy resin) over the MOSFET that exposes the electrodes and partially encapsulates the patterned circuit layer.  This provides protection of the device while improving connection and system integration flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the patterned circuit layer and encapsulant of Otremba in the pre-molded chip MOSFET in the device of Ishimaru to provide protection and improved connection and system integration flexibility.  In so doing, the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer electrically connected to at least one of the first electrode, the second electrode and the third electrode of the transistor, and a first encapsulant 
Ishimaru as combined appears not to explicitly disclose that the control device is in direct contact with the exposed part of the patterned circuit layer to electrically connect to the third electrode.
Oliver discloses in Figs. 1-3 and para. [0003] & [0022-0023], a control device (4) with electrode (5) mounted directly on and electrically connected to an electrode (13) of a power transistor (MOSFET 10), which provides a low resistance and inductance connection between the control chip and transistor, allows for pre-assembly of the combined chip (para. [0003]), and whereby arbitrary placement of connection electrodes on both main surfaces of the control device (para. [0023]) allows for system connection flexibility.  As seen in the circuit configuration of Oliver shown in Fig. 3, both the source and gate of MOSFET 10 are electrically connected to electrodes of control device 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the direct surface mounting connection of the control device to the power transistor as in Oliver, in Ishimaru as combined, to provide improved parasitic performance in the connection.  In addition, both Oliver and Ishimaru (see Fig. 5) provide several connections between the control device and transistor, and connection method is based upon electrical performance and physical needs.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to connect any of the transistor electrodes to the control device using the surface mount configuration of Oliver, and thus the control device is in direct contact with the exposed part of the patterned circuit layer to electrically connect to the third electrode.

Regarding claim 4, Ishimaru as combined therein discloses that the second electrode is exposed from the pre-molded chip encapsulated by the first encapsulant, and the second terminal is electrically connected to the exposed second electrode (as per Otremba in the rejection of claim 1 above; note that the second electrode is at least electrically exposed from the encapsulant).
Regarding claim 6, Ishimaru further discloses that the transistor includes a field effect transistor controlled by voltage or current (para. [0013]).
Regarding claim 7, Ishimaru further discloses that the transistor includes a metal oxide semiconductor field effect transistor (para. [0013]:  MOSFET).
Regarding claim 8, Ishimaru as combined further discloses that a material of the first encapsulant comprises an epoxy resin (Otremba, para. [0034] & [0045]).
Regarding claim 9, Ishimaru further discloses that the first terminal comprises a base (107 in Fig. 2) and a lead (107t, para. [0049]), and a shape of the second terminal is a circle (para. [0046]).  Ishimaru further discloses that a shape of the base in plan view is rectangular, matching the shape for contact to the first electrode (see Fig. 1).
Ishimaru as combined appears not to explicitly disclose that a shape of a bottom surface of the base is a circle, a square or a hexagon.
However, as the shape of the base in Ishimaru is nearly square and designed to match the shape of the chip electrode to provide lowest contact resistance, a square base matching a square electrode would be obvious, and this shape does not provide patentable distinction over the prior art.

Regarding claim 11, Ishimaru further discloses that the conductive spacer and the first terminal are integrally formed.
Regarding claim 12, Ishimaru further discloses a second encapsulant (108, para. [0060]), located on the second terminal and covering the conductive spacer, the circuit system and a part of the first terminal.
Regarding claim 22, Ishimaru further discloses a rectifier device of a vehicle generator, comprising: the power device for rectifier according to claim 1 (para. [0002] & [0010-0011]).
Regarding claim 24, Ishimaru as combined further discloses that the control device is further electrically connected at least one of the first electrode and the second electrode via the patterned circuit layer.  (As noted in the rejection of claim 1 above, it would have been obvious to connect any of the transistor electrodes to the control device in Ishimaru using the surface mount configuration of Oliver, and thus the patterned circuit layer provides connections between all devices shown in Ishimaru Fig. 5 schematic.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba and Oliver, and further in view of Iguchi (US PGPub 2017/0170150).
Regarding claim 5, Ishimaru as combined appears not to explicitly disclose that a material of the first terminal and a material of the second terminal respectively comprise aluminum, copper or an alloy thereof.
The prior art however well recognized that aluminum, copper, and alloys thereof are suitable for use as external connection electrodes of a power semiconductor device.  See, for 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used aluminum, copper or an alloy thereof for its art recognized suitability in connection terminals.
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba and Oliver, and further in view of Kawano (US PGPub 2017/0141018).
Regarding claim 13, Ishimaru as combined appears not to explicitly disclose a second encapsulant located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.  (From Fig. 2 of Ishimaru, it is does not appear that second encapsulant 108 could be reasonably construed  as exposing a part of the conductive spacer as the conductive spacer was interpreted as the bottom part of 107 in claim 10 above.)
Kawano discloses in Fig. 1, a MOSFET rectifier in which the first terminal (22/25, para. [0046]) is connected through a conductive spacer (15, para. [0048]) to the MOSFET chip (11, 11s source electrode), thus forming a circuit system (100, para. [0076]) with an encapsulant (16, para. [0076] & [0160-0161]:  epoxy resin) covering the circuit system and exposing the upper surface of the conductive spacer (15, para. [0076]). Kawano further discloses that this allows separate testing of the circuit body before assembly (para. [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive spacer of Kawano in the circuit system of Ishimaru as combined to improve testability.  In so doing, there a second encapsulant (16, Kawano) located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.
Regarding claim 14, Ishimaru as combined further discloses a bonding material (29, Kawano, para. [0077]) located between the second encapsulant and the first terminal.

Regarding claim 16, Ishimaru as combined further discloses that a material of the second encapsulant and a material of the third encapsulant comprise an epoxy resin (16 & 26, Kawano, para. [0160-0161]:  epoxy resin).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The Applicant argues on page 9 of the remarks with regard to claim 1 that, “Oliver disclosed the electrical contact 7 of the control device 4 is electrically connected to the gate electrode 15 by the conventional wire bond 17 (para. [0023] and Fig. 1), and thus it is silent to the control device 4 is disposed on the pre-molded chip and in direct contact with the exposed part of the patterned circuit layer to electrically connect the gate electrode via the exposed part of the patterned circuit layer.  In other words, from Oliver, the traditional problems of high resistance and poor reliability caused by wire bonding are still present, (para. [0046] of the specification). Accordingly, the claimed power device for rectifier has unexpected effects of low parasitic effect, low conductive resistance, low VF, small area, etc.”
The arguments are not persuasive.  Otremba provides an encapsulation and redistribution wiring scheme which allows for arbitrary connection points and geometries from both top and bottom surfaces (see Otremba para. [0007] & [0017]).  Oliver provides a control/power device combination (4/10, Fig. 3 schematic) using direct electrode flip-chip mounting, which Oliver recognizes as both simplifying assembly and reducing the parasitic resistance and inductance contributed by wire bonding (see Oliver, e.g. para. [0011] & [0022]).  Thus, the combination provides both the ability and motivation to provide direct connection between any electrodes according to performance and cost needs.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891